     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MORRIS CM ENTERPRISES, LLC,                       No. 2:19-cv-02306-KJM-CKD

11                      Plaintiff,

12           v.                                         ORDER

13    WINGSTOP FRANCHISING, LLC,

14                      Defendants.

15

16    WINGSTOP FRANCHISING LLC,

17                      Counter-Claimant,

18           v.

19    MORRIS CM ENTERPRISE, LLC and
      MICHAEL MORRIS,
20

21                      Counter-Defendants.

22

23                 On January 17, 2020, the court heard argument on the motion to stay the case
24   pending arbitration brought by defendant and counterclaimant Wingstop Franchising LLC.
25   Timothy Moppin appeared for Morris CM Enterprises LLC and specially appeared for Michael
26   Morris, and Sean Newland appeared for Wingstop Franchising LLC. Having considered the
27   arguments of the parties and the applicable law, the court GRANTS the motion.
28
                                                    1
     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 2 of 8

 1                  I.      FACTUAL BACKGROUND
 2                  This case arises from a dispute between Wingstop Franchising LLC (“Wingstop”),
 3   the eponymous franchisor of Wingstop restaurants, and its franchisee, Morris CM Enterprises,
 4   LLC (“Morris CM”). Morris CM sued Wingstop in Sacramento County Superior Court on
 5   October 19, 2019, for wrongful termination of its franchise, breach of the covenant of good faith
 6   and fair dealing and interference with economic relations. Morris CM Enterprises LLC v.
 7   Wingstop Franchising LLC, Sac. Cty. Sup. Ct. Case No. 34-2019-00267448; Not. Removal, ECF
 8   No. 1. On November 15, 2019, Wingstop removed the suit to the Eastern District. Not.
 9   Removal. The same day, Wingstop counterclaimed for violations of the Lanham Act and breach
10   of contract, adding Michael Morris, the principal officer of Morris CM as a counterdefendant.
11   ECF No. 5. On November 19, 2019, Wingstop moved for a preliminary injunction requiring
12   Morris CM and Michael Morris to immediately discontinue use of Wingstop’s brand and
13   intellectual property. Mot. Prelim. Inj., ECF No. 8. On January 3, 2020, the court granted the
14   motion and enjoined Morris CM and Michael Morris (collectively, “the Morris parties”) from
15   using Wingstop’s intellectual property or brand identification at the restaurant at issue. Order for
16   Prelim. Inj., ECF No. 17.
17                  Wingstop now moves to stay the action, or in the alternative dismiss it on the basis
18   that the parties’ franchise agreement makes their dispute subject to arbitration. Mot. Stay, ECF
19   No. 9. The franchise agreement contains an arbitration clause, which provides:
20                  Franchisee and Company agree that, except as provided below in this
                    section 24(b), all controversies, disputes, or claims between Company and
21                  its Affiliates, and their respective owners, officers, directors, agents and/or
                    employees, and Franchisee (and/or its owners, guarantors, Affiliates and/or
22                  employees) arising out of or related to:
23                  (1) this Agreement or any other agreement between Franchisee and
                        Company;
24
                    (2) Company’s relationship with Franchisee;
25
                    (3) the scope or validity of this Agreement or any other agreement between
26                      Franchisee and Company (including the validity and scope of the
                        arbitration obligation under this Section, which Company and
27                      Franchisee acknowledge is to be determined by an arbitrator and not by
                        a court); or
28
                                                        2
     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 3 of 8

 1                  (4) any standard, specification, operation procedure, or rule;
 2                  must be submitted for binding arbitration, on demand of either party, to the
                    AAA.
 3

 4   Franchise Agreement, ECF No. 9-3 at § 24(b).

 5                  There is an express exemption in the agreement for Wingstop to seek injunctive

 6   relief from a court to enjoin the use of its intellectual property and branding:

 7
                    Despite Franchisee’s and Company’s agreement to arbitrate provided
 8                  above, Company and Franchisee agree that Company has no obligation
                    whatsoever to arbitrate the following disputes: (i) disputes that arise under
 9                  or are related to the Lanham Act, as now or later amended; (ii) disputes that
                    otherwise relate to the ownership or validity of any of the Marks;
10                  (iii) disputes that involve enforcement of Company’s intellectual property
                    rights, including, but not limited to, Company’s Confidential Information,
11                  Trade Secrets, and Copyrighted Materials; or (iv) disputes related to
                    Company’s enforcement of the covenants not to compete in Section 19.
12                  Company may enforce its rights in the disputes described in clauses (i)
                    through (iv) exclusively in court.
13
     Franchise Agreement at 43.
14
                    Morris CM contends the arbitration clause is unconscionable. Opp’n, ECF No. 16
15
     at 4. It asserts the arbitration provision is a contract of adhesion, claiming Morris CM and Mr.
16
     Morris1 “felt pressure to sign any agreements or documents that Defendant presented to them,”
17
     and therefore the contract is procedurally unconscionable. Id. at 5. Morris CM alleges it “had no
18
     opportunity to review the documents, including the arbitration provision, or to consult with an
19
     attorney prior to signing them,” and that the terms were “buried in pre-printed, standard forms.”
20
     Id. Morris CM alleges Wingstop’s failure to provide a copy of the American Arbitration
21
     Association (AAA) rules at the signing of the franchise agreement makes the agreement
22
     procedurally unconscionable. Id. at 5–6.
23
                     Morris CM alleges the clause is also substantively unconscionable in that it
24
     restricts Morris CM’s right to discovery. Id. at 6. The clause restricts discovery in that it does not
25

26   1
      Michael Morris has not yet appeared in the action. As noted above, counsel for Morris CM
27   Enterprises, Timothy Moppin, represented he was specially appearing for Michael Morris at
     hearing. The Opposition recites facts applicable to a natural person and do not specify any agent
28   or representative other than Michael Morris acting on behalf of Morris CM.
                                                       3
     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 4 of 8

 1   provide an express provision for discovery; it only incorporates by reference the AAA rules. Id.
 2   at 7.
 3                  Morris CM asserts as a second claimed ground for substantive unconscionability
 4   the silence of the clause and the AAA rules regarding who bears the cost of arbitration. Id.
 5   Morris CM contends it is substantively unconscionable that the AAA rules “say nothing explicitly
 6   about the exact amount of fees: instead parties, like Plaintiff, are left to their own devices to figure
 7   out what their payment obligations would be if they are forced to fight their dispute in a forum to
 8   which they never agreed.” Id.
 9                  Wingstop’s reply asserts that in any event, the agreement expressly delegates
10   questions of validity and enforceability, including the issue of the enforceability of the arbitration
11   clause itself, to the arbitrator. Reply at 1, ECF No. 19; see also Franchise Agreement § 24(b)(3).
12                  Wingstop moves to stay the case under 9 U.S.C. § 3 pending arbitration of the
13   dispute. Mot. to Stay, ECF No. 9. Morris CM opposes, Opp’n, and Wingstop replied. No
14   motion to compel arbitration is currently pending. On March 12, 2020, Wingstop moved for a
15   default judgment against Morris CM for its intellectual property counterclaims. Mot. for Default
16   J., ECF No. 30. Magistrate Judge Carolyn K. Delaney recommended granting the motion for
17   default judgment on June 1, 2020. F&Rs, ECF No. 38.
18                  II.      LEGAL STANDARD
19                  Under the Federal Arbitration Act (FAA), written agreements to arbitrate are
20   “valid, irrevocable, and enforceable.” 9 U.S.C. § 2. Under 9 U.S.C. § 3, the court must stay the
21   action on application of a party “upon being satisfied that the issue involved in such suit or
22   proceeding is referable to arbitration under” a written agreement to arbitrate between the parties.
23   9 U.S.C. § 3; see also Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (holding
24   “shall” in statute makes stay mandatory on satisfaction of court). To determine a dispute is
25   referable to arbitration under the parties’ agreement, the court must determine “(1) whether a
26   valid agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the
27   dispute at issue.” Kilgore v. KeyBank Nat. Ass’n, 718 F. 3d 1052, 1058 (9th Cir. 2013) (quoting
28   Chiron Corp. v. Ortho Diagnostic Sys. Inc., 207 F. 3d 1126, 1130 (9th Cir. 2000)).
                                                         4
     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 5 of 8

 1                  The FAA makes agreements to arbitrate valid and enforceable, “save upon such
 2   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 3. This
 3   savings clause was intended to preserve generally applicable state law contract defenses such as
 4   unconscionability. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011). State law
 5   doctrines may not be applied in a way that disfavors or discriminates against arbitration
 6   provisions. Id. at 341.
 7                  III.       DISCUSSION
 8                  Morris CM’s sole argument is that the arbitration clause as a whole is
 9   unconscionable and thus unenforceable. See Opp’n at 2–8. Morris CM cites Armendariz v.
10   Foundation Health Psychcare Servs., Inc., 24 Cal. 4th 83 (2000), for the proposition that
11   unconscionable provisions of the arbitration agreement render it entirely unenforceable. At
12   hearing, Morris CM stood on its assertion that Armendariz controls the outcome here, even where
13   Morris CM has not specifically challenged the agreement’s delegation provision. While it is true
14   that state law contract defenses such as unconscionability may render an arbitration agreement
15   unenforceable under the FAA, Concepcion, 563 U.S. at 339, Wingstop correctly notes the
16   Supreme Court has substantially narrowed the application of the unconscionability defense, as
17   explained in Armendariz itself.
18                   Wingstop responds that the arbitration clause expressly delegates the question of
19   enforceability of the clause to the arbitrator, including the resolution of defenses such as
20   unconscionability. Reply at 1–3. Wingstop specifically contends that under Rent-A-Center,
21   West, Inc. v. Jackson, 561 U.S. 63 (2010), Morris CM’s failure to specifically challenge the
22   enforceability of the delegation provision leaves the decision of whether the arbitration provision
23   is unconscionable for the arbitrator to decide.
24                  In Rent-A-Center, an employee opposed a motion to compel arbitration, arguing
25   the arbitration agreement he had signed was procedurally and substantively unconscionable. Id.
26   at 66. The employee’s challenges rested on grounds the provision limited the number of
27   depositions, had a cost-sharing arrangement, and was one-sided in the claims subject to
28   arbitration. Id. at 73–74. The arbitration agreement the employee had signed provided that “[t]he
                                                        5
     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 6 of 8

 1   Arbitrator, and not any federal, state, or local court or agency, shall have exclusive authority to
 2   resolve any dispute relating to the interpretation, applicability, enforceability, or formation of this
 3   Agreement including, but not limited to any claim that all or any part of this Agreement is void or
 4   voidable.” Id. at 66. The Ninth Circuit below had held that where “‘a party challenges an
 5   arbitration agreement as unconscionable, and thus asserts that he could not meaningfully assent to
 6   the agreement, the threshold question of unconscionability is for the court.’” Id. at 67 (quoting
 7   Rent-A-Center, West, Inc. v. Jackson, 581 F. 3d 912 (2009)).
 8                  The Supreme Court reversed. Examining the filings, the Court concluded the
 9   employee had never challenged the delegation provision specifically, only other portions of the
10   arbitration agreement. Id. at 73–74. The employee argued the challenged provisions rendered the
11   entire agreement to arbitrate invalid, including the delegation provision. Id. at 74. The Supreme
12   Court rejected this line of reasoning. The Court held where there is “clear and unmistakable”
13   evidence of intent to arbitrate arbitrability, “unless [the employee] challenged the delegation
14   provision specifically, we must treat it as valid under § 2, and must enforce it under §§ 3 and 4,
15   leaving any challenge to the validity of the Agreement as a whole for the arbitrator.” Id. at 70
16   n.1, 72.
17                  This case is analogous to Rent-A-Center. The arbitration provision at issue here
18   contains an express delegation to the arbitrator to determine “the validity and scope of the
19   arbitration obligation under this Section, which [Wingstop] and [Morris CM] acknowledge is to
20   be determined by an arbitrator and not by a court[.]” Franchise Agreement at 42. Morris CM
21   challenges the arbitration agreement as procedurally unconscionable on the grounds that (1) the
22   arbitration provision is a contract of adhesion and (2) the provision incorporates the AAA rules by
23   reference without providing the rules themselves to Morris CM, which made Morris CM unable
24   to determine its rights and obligations under arbitration at the time the agreement was signed.
25   Opp’n at 4–6. Morris CM specifically claims the arbitration agreement is substantively
26   unconscionable in that it (1) restricts the right to discovery and (2) is unclear about which party is
27   obligated to pay the costs of arbitration. Id. at 6–8. As a result, it argues, “the arbitration
28   /////
                                                         6
     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 7 of 8

 1   provision is irreparably tainted, cannot be reformed by severing the numerous unconscionable
 2   provisions, and is therefore unenforceable.” Id. at 8.
 3                  Just as in Rent-A-Center, the delegation provision in this case is “clear and
 4   unmistakable” evidence of the parties’ intent to arbitrate arbitrability. The provision declares
 5   expressly that the question of the validity of the agreement, including the arbitration provision
 6   itself, is for the arbitrator. Morris CM’s opposition is silent as to the delegation provision. At
 7   hearing, Morris CM confirmed it did not challenge the delegation provision specifically. It
 8   argues, as the plaintiff employee did in Rent-A-Center, that other aspects of the arbitration clause
 9   are unconscionable, rendering the arbitration clause entirely unenforceable. But given the
10   similarity of facts, Rent-A-Center controls the outcome here to Morris CM’s detriment.
11                  A review of cases distinguishing or refusing to extend Rent-A-Center further
12   supports the application of its rule. Courts have refused to apply Rent-A-Center in situations
13   where there was no delegation provision, Lopez v. American Express Bank, FSB, No. CV 09-
14   07335 SJO (MANx), 2010 WL 3637755 (C.D. Cal. Sept. 17, 2010); where the parties agreed
15   California law controlled instead of the FAA, Chin v. Advanced Fresh Concepts Franchise Corp.,
16   194 Cal. App. 4th 704, 708–709 (2011); and where the arbitration agreement incorporated the
17   AAA rules governing delegation into the agreement by reference, Fuqua v. Kenan Advantage
18   Group, Inc., No. 3:11-cv-01463-ST, 2012 WL 2861613, at *9 (D. Ore. April 13, 2012). In one
19   instance, another judge of this court considered a plaintiff’s argument that her agreement with
20   AT&T to market wireless products and services to customers through her cell phone store, which
21   included an arbitration provision, was unconscionable. Madgrigal v. AT&T Wireless Servs., Inc.,
22   No. 1:09-cv-0033-OWW-MJS, 2010 WL 5343299, at *3 (E.D. Cal. 2010). The plaintiff in that
23   case attempted to distinguish Rent-A-Center by pointing out the arbitration provision at issue was
24   part of a larger contract, not a stand-alone arbitration agreement. Id. The plaintiff argued that by
25   challenging the enforceability of the arbitration provision in the larger contract, she had satisfied
26   the requirement to attack the delegation provision with specificity. Id. The court rejected that
27   argument, observing “Jackson did not turn on the fact that the agreement was a ‘stand-alone’
28   arbitration agreement.” Id.
                                                        7
     Case 2:19-cv-02306-KJM-CKD Document 40 Filed 09/11/20 Page 8 of 8

 1                  Given Rent-A-Center’s congruity with this case, the court must apply its rule here.
 2   Because Morris CM has not specifically challenged the validity of the provision delegating
 3   authority to the arbitrator to determine the validity of the arbitration agreement, its arguments in
 4   opposition are properly resolved by the arbitrator.
 5                  Wingstop clarified at hearing that it seeks a stay only as to plaintiff’s arbitrable
 6   claims and that it wishes to proceed with its intellectual property claims in this court. In the
 7   months that have followed, Morris CM failed to file an answer to the intellectual property claims,
 8   defaulted, and Wingstop moved for a default judgment, with the magistrate judge’s findings and
 9   recommendations pending before this court. Given this history, further briefing on the
10   severability of these claims is not necessary.
11                  IV.     CONCLUSION
12                  For the foregoing reasons, the court GRANTS Wingstop Franchising LLC’s
13   motion to stay plaintiff’s arbitrable claims under 9 U.S.C. § 3, pending resolution of the parties’
14   arbitration.
15                  The preliminary injunction issued by this court remains in effect.
16                  This order resolves ECF No. 9.
17   DATED: September 10, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                        8
